FILED
                           NOT FOR PUBLICATION                                 JUN 25 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DZ BANK AG DEUTSCHE ZENTRAL                      No. 13-35607
GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, New York                      D.C. No. 2:11-cv-01312-JLR
Branch,

              Plaintiff - Appellee,              MEMORANDUM*

 v.

CHOICE CASH ADVANCE LLC, FKA
Choice Insurance Agency LLC,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                 Argued May 7, 2015; Submitted June 10, 2015
                             Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: GOULD and CHRISTEN, Circuit Judges and BLOCK,** Senior District
Judge.

      In this case arising from a loan default, Choice Cash appeals the district

court’s denial of its motion for reconsideration of the court’s decision to grant

summary judgment to DZ Bank.1 We review only the district court’s denial of

reconsideration because Choice Cash does not appeal the underlying decision

granting summary judgment. See Koerner v. Grigas, 328 F.3d 1039, 1048 (9th

Cir. 2003) (“[W]e will not ordinarily consider matters on appeal that are not

specifically and distinctly argued in appellant’s opening brief.” (quoting United

States v. Ullah, 976 F.2d 509, 514 (9th Cir. 1992)) (internal quotation marks

omitted)). We affirm.

      “[O]ur review of a denial of a motion to reconsider is for abuse of

discretion.” Sch. Dist. No. 1J Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993). “Reconsideration is appropriate if the district court (1) is

presented with newly discovered evidence, (2) committed clear error or the initial

decision was manifestly unjust, or (3) if there is an intervening change in




          **
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      1
               The parties are familiar with the facts, so we do not recount them here.

                                           2
controlling law. There may also be other, highly unusual, circumstances

warranting reconsideration.” Id. at 1263 (citation omitted).

      In its motion and on appeal, Choice Cash failed to point to any newly

discovered evidence or intervening change in controlling law. Further, our review

of the record did not reveal any clear error or manifest injustice. Specifically, there

is no clear error or manifest injustice in the district court’s conclusion that the

Franchise Agreement and the Loan Agreement were separate contracts. And the

record clearly supports the district court’s conclusion that Choice Cash did not

dispute DZ Bank’s chain of title but instead repeatedly and expressly

acknowledged DZ Bank’s ownership of the loan. Finally, rather than presenting an

intervening change in controlling law, see Sch. Dist. No. 1J, 5 F.3d at 1263, Choice

Cash points to unpublished, distinguishable, and out-of-circuit case law. See DZ

Bank AG Deutsche Zentral Genossenschaftsbank v. McCranie, 513 F. App’x 911

(11th Cir. 2013) (involving borrower who continually disputed bank’s loan

ownership, and presented evidence that a different bank owned the loan); Tri-State

Truck Ins., Ltd. v. First Nat’l Bank of Wamego, No. 09-4158-SAC, 2011 WL

3349153 at *15–17, *20 (D. Kan. Aug. 3, 2011) (holding that borrower—who at

no point conceded bank’s ownership—owed no payments to the bank because it

did not own the loan), rev’d in part and remanded, 535 F. App’x 653, 662 (10th


                                           3
Cir. 2013) (reversing in part the relevant ruling and holding that bank was a third-

party beneficiary). The district court therefore committed no abuse of discretion

by denying Choice Cash’s motion for reconsideration.

      AFFIRMED.




                                          4